                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION
                                   No. 5:20-cv-361-BO

CONRAD PAUL JAMES I,                                   )
                                                       )
       Plaintiff,                                      )
                                                       )
V.                                                     )               ORDER
                                                       )
                                                       )
STATE OF NORTH CAROLINA and CITY OF                    )
RALEIGH                                                )
                                                       )
       Defendant.                                      )


       This matter is before the Court on the Memorandum and Recommendation (M&R) of

United States Magistrate Judge Kimberly A. Swank [DE 8]. No objections to the M&R have

been filed, and the matter is ripe for review. For the reasons discussed below, the Court adopts

the M&R in its entirety and plaintiffs complaint is dismissed for failure to pay the filing fee.

       A district court is required to review de nova those portions of an M&R to which a party

timely files specific objections or where there is plain error. 28 U.S .C. § 636(b)(l) ; Thomas v. Arn,

474 U.S. 140, 149-5 0 (1985). " [I]n the absence of a timely filed objection, a district court need

not conduct de nova review, but instead must only satisfy itself that there is no clear error on the

face of the record in order to accept the recommendation." Diamond v. Colonial Life & Acc. Ins.

Co., 416 F.3d 310,315 (4th Cir. 2005) (internal quotation and citation omitted).

       No party has objected to the M&R and the time for doing so has passed. The Court has

reviewed the M&R and is satisfied that there is no clear error on the face of the record.

Accordingly, the M&R is ADOPTED.




           Case 5:20-cv-00361-BO Document 9 Filed 11/25/20 Page 1 of 2
                                        CONCLUSION

       The M&R of Judge Swank is ADOPTED . [DE 8]. Plaintiffs motion to proceed inforrna

pauperis is DENIED . For failure to pay the filing fee by November 16, 2020, plaintiffs claim is

DISMISSED. The clerk is DIRECTED to close the case.


       SO ORDERED, this the     H     day of November, 2020.




                                          ~~Lts~
                                            UNITED STATES DISTRICT JUDGE




                                               2

           Case 5:20-cv-00361-BO Document 9 Filed 11/25/20 Page 2 of 2
